859 N.E.2d 1046 (2007)
307 Ill. Dec. 369
Tillie MORRIS et al., respondents,
v.
HUNTER FAN COMPANY, etc., respondent (Halsey Enterprises Company, Ltd., etc., petitioner).
No. 103837.
Supreme Court of Illinois.
January 24, 2007.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Morris v. Hunter Fan Co., case No. 1-06-2374 (11/01/06), and allow leave to appeal.
KILBRIDE, J., took no part.